 
Exhibit 10.3
 
BIONEUTRAL GROUP, INC.


RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is entered into as of
the 3rd day of February, 2010, by and between BioNeutral Group, Inc., a Nevada
corporation (the “Company”), and Chertoff Group, L.L.C., a Delaware limited
liability company (the “Grantee”).


WHEREAS, this Agreement evidences an equity award the Company is obligated to
grant to Advisor pursuant to that certain Advisory Agreement, dated as of August
26, 2009, by and between the Company and the Advisor, as amended from time to
time (the "Advisory Agreement").


NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.  
Grant of Restricted Stock Units.

 
Subject to the restrictions and other conditions set forth herein, the Board of
Directors of the Company (the “Board”) hereby grants to the Grantee on February
3, 2010 (the “Grant Date”) the right to receive the Applicable Number of Shares
of Common Stock on the Delivery Date to the extent then vested (the “Restricted
Stock Units”).  For purposes hereof, (i) the “Applicable Number of Shares of
Common Stock” means the number of shares of Common Stock equal to A divided by
B, where A equals $1,384,346.85, and B equals the greater of (x) the Fair Market
Value of a share of Common Stock on the Delivery Date and (y) $0.186, and (ii)
the “Delivery Date” means the earlier to occur of January 2, 2013 and the date
that is immediately prior to a Change in Control.


2.  
Vesting and Payment.

 
(a) Normal Vesting.  Except as set forth in Section 2(b) hereof, the Restricted
Stock Units shall vest on a cumulative basis as set forth below, subject to the
Grantee’s continued service with the Company or any of its affiliates on each
applicable vesting date:
 
 
Vesting Date
 
Cumulative Percentage of Units Vested
 
September 1, 2010
25%
September 1, 2011
50%
September 1, 2012
100%

 
1

--------------------------------------------------------------------------------


 
(b) Accelerated Vesting.  Notwithstanding the vesting provisions of Section 2(a)
hereof, the Restricted Stock Units shall become fully vested upon the earlier to
occur of (i) the consummation of a “Change in Control” (as defined below) or
(ii) the termination of the Grantee’s service by the Company on or after
February 26, 2010 pursuant to Section 4(b) of the Advisory Agreement.  In the
event that the Grantee voluntarily resigns the Grantee’s service with the
Company on or after February 26, 2010, the Grantee shall be obligated to refund
to the Company the after-tax value of any portion of the Restricted Stock Units
that vested and for which the Company issued the underlying shares of Common
Stock during the three-month period preceding such termination (provided that
such refund obligation shall not be required if such termination of service
occurs within three months prior to a Change in Control).  This Agreement shall
not in any way affect the right of the Company to adjust, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.
 
For purposes hereof, the term “Change in Control” shall mean:
 
(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than (A)
the Company, (B) any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or (C) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Common Stock of the Company, becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities;
 
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any Approved Directors
(collectively, the “Incumbent Directors”) cease to constitute a majority of the
Board (an “Approved Director” being defined to mean any person whose election to
the Board or nomination for election by the Company’s stockholders was approved
by a vote of (x) at least two-thirds of the Incumbent Directors or (y) all of
the Incumbent  Directors who are directors at the time of such election;
provided that any person designated by a person who has entered into an
agreement with the Company to effect a transaction described in paragraph (i),
(iii), or (iv) of this definition or a person whose initial assumption of office
occurs as a result of either an actual or threatened election contest or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board) shall not be considered to be an Approved
Director);
 
(iii) a merger or consolidation of the Company or a direct or indirect
subsidiary of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or the ultimate parent company of the Company (or, in
each case, the entity surviving any merger with the Company); provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person (other than those covered by
the exceptions in paragraph (i) of this definition) acquires more than 50% of
the combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control of the Company; or
 
2

--------------------------------------------------------------------------------


 
(iv) a complete liquidation or dissolution of the Company or the consummation of
a sale or disposition of all or substantially all of the assets of the Company
and its direct and indirect subsidiaries on a consolidated basis other than the
sale or disposition of all or substantially all of such assets to a person or
persons who beneficially own, directly or indirectly, 50% or more of the
combined voting power of the outstanding voting securities of the Company
immediately prior to such sale.
 
Notwithstanding anything to the contrary contained herein, the Grantee shall be
permitted to participate in any Change in Control involving a merger of the
Company or any of its subsidiaries that affects or involves the Common Stock or
tender offer or other general offer to purchase, acquire, exchange or convert
shares of Common Stock with respect to shares of Common Stock subject to
outstanding Restricted Stock Units on a contingent basis (i.e., by allowing the
Grantee to receive all or a portion of the Applicable Number of Shares of Common
Stock contingent upon consummation of such transaction and to receive the per
share consideration payable in respect of such transaction for the Applicable
Number of Shares of Common Stock).


(c) Distribution of Restricted Stock Units.  Subject to the provisions of
Section 2(d) hereof, the Grantee shall receive the number of shares of common
stock of the Company, par value $.00001 per share (the “Common Stock”), that
correspond to the number of Restricted Stock Units that have become vested on
the Delivery Date. For purposes hereof, the term “Fair Market Value” shall mean,
as of any date, the last sales price reported for the Common Stock on the
applicable date:  (A) as reported on the principal national securities exchange
in the United States on which it is then traded, (B) if the Common Stock is
traded on the OTC Bulletin Board, the closing bid price of the Common Stock for
such date (or the nearest preceding date) on the OTC Bulletin Board, (C) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (D) if the Common Stock is not traded,
listed or otherwise reported or quoted, Fair Market Value shall be determined
without applying minority interest, lack of liquidity or other similar discounts
by a nationally recognized, independent appraisal firm mutually acceptable to
Grantee and the Company, the expenses associated with which shall be paid by the
Company.
 
(d) Election to Defer.  In addition to the provisions of Section 2(c) hereof and
if permitted by the Company, the Grantee may elect, in accordance with
applicable law, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Grantee hereunder (the
“Deferred Shares”).  Upon the vesting of Restricted Stock Units that have been
so deferred, the applicable number of Deferred Shares shall be credited to a
bookkeeping account established on the Grantee’s behalf (the
“Account”).  Subject to Section 4 hereof, the number of shares of Common Stock
equal to the number of Deferred Shares credited to the Grantee’s Account shall
be distributed to the Grantee in accordance with the terms and conditions of the
Grantee’s election and the other applicable written plans or procedures of the
Company.
 
3

--------------------------------------------------------------------------------


 
3. Termination.  Subject to Section 2 hereof, all unvested Restricted Stock
Units (after taking into account any accelerated vesting hereunder) shall be
immediately forfeited by the Grantee upon the Grantee’s termination of service
with the Company and its controlled affiliates.
 
4. Dividend Equivalents.  Cash dividends on shares of Common Stock shall be
credited to a dividend book entry account on behalf of the Grantee, at the time
the Applicable Number of Shares of Common Stock becomes calculable (and shall
apply for all periods from the Grant Date to the Delivery Date) with respect to
each Restricted Stock Unit granted to the Grantee, provided that such cash
dividends shall not be deemed to be reinvested in shares of Common Stock and
shall be held uninvested and without interest and paid in cash at the same time
that the shares of Common Stock underlying the Restricted Stock Units are
delivered to the Grantee in accordance with the provisions of Sections 2(c) and
2(d) hereof.  Stock dividends on shares of Common Stock shall be credited to a
dividend book entry account on behalf of the Grantee, at the time the Applicable
Number of Shares of Common Stock becomes calculable (and shall apply for all
periods from the Grant Date to the Delivery Date) with respect to each
Restricted Stock Unit granted to the Grantee, provided that such stock dividends
shall be paid in shares of Common Stock at the same time that the shares of
Common Stock underlying the Restricted Stock Units are delivered to the Grantee
in accordance with the provisions of Sections 2(c) and 2(d) hereof.
 
5. Rights as a Stockholder.  The Grantee shall have no rights as a stockholder
with respect to any shares of Common Stock covered by any Restricted Stock Unit
unless and until the Grantee has become the holder of record of such shares.
 
6. Restrictions on Transfer.  No portion of the Restricted Stock Units or any of
the Grantee’s rights under this Agreement may be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Grantee, other than to the Company as
a result of forfeiture of the Restricted Stock Units as provided herein;
provided that the Grantee may transfer all or any portion of the Restricted
Stock Units and the related rights of the Grantee under this Agreement to any of
its affiliates.
 
7. Changes in Capitalization; Adjustments; Fractional Shares.
 
(a) If there shall occur (i) any change in the capital structure of the Company
by reason of any stock split, reverse stock split, stock dividend, subdivision,
combination or reclassification of shares that may be issued under this
Agreement; (ii) any recapitalization, merger, consolidation, spin off,
reorganization, or any other corporate transaction or event in which the Common
Stock is exchanged for securities, cash or other property; or (iii) any
extraordinary dividend (whether cash or stock, but for purposes of clarity not
including cash dividends paid out of earnings or surplus that is treated in
accordance with Section 4 hereof), then the number and/or kind of shares or
other property (including cash) to be issued hereunder upon vesting of any
unvested Restricted Stock Units then held by the Grantee shall be appropriately
adjusted.  Any adjustment pursuant to this Section 7 shall be implemented in
such manner as the Board of Directors of the Company may, in its reasonable,
good faith discretion, deem appropriate and equitable to prevent substantial
dilution or enlargement of the rights granted to, or available for, the Grantee
hereunder.
 
4

--------------------------------------------------------------------------------


 
(b) Fractional shares of Common Stock resulting from any adjustment hereunder
shall be aggregated until, and eliminated at, the time of issuance by
rounding-down for fractions less than one-half and rounding-up for fractions
equal to or greater than one-half.  No cash settlements shall be made with
respect to fractional shares eliminated by rounding.  Notice of any adjustment
shall be given by the Company to the Grantee in writing within ten (10) days
following such adjustment.
 
8. Notices.  Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person, or by
overnight courier service or United States mail, to the appropriate party at the
address set forth below (or such other address as the party shall from time to
time specify):
 
If to the Company, to:
 
BioNeutral Group, Inc.
211 Warren Street, 4th Floor
Newark, New Jersey 07103
Attention: Stephen J. Browand
 
If to the Grantee, to:


Chertoff Group, L.L.C.
1110 Vermont Avenue, NW
Suite 1200
Washington, DC 20005
Attention:  Bennet Waters


9. No Obligation to Continue Service.  This Agreement is not an agreement of
employment or service.  This Agreement does not guarantee that the Company or
its affiliates will employ or retain, or to continue to, employ or retain the
Grantee during the entire, or any portion of the, term of this Agreement,
including, but not limited to, any period during which the Restricted Stock
Units are outstanding, nor does it modify in any respect the Company’s or any of
its affiliate’s rights to terminate or modify the Grantee’s service or
compensation at any time.
 
10. Legend.  The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement.  The Grantee shall, at the request of the Company, promptly present
to the Company any and all certificates representing shares of Common Stock
acquired pursuant to this Agreement in the possession of the Grantee in order to
carry out the provisions of this Section 10.
 
5

--------------------------------------------------------------------------------


 
11. Representations by Grantee.  The Grantee is an “accredited investor” as such
term is defined in Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”).  The Grantee understands that the Restricted
Stock Units and the shares of Common Stock underlying such Restricted Stock
Units are being offered and sold to the Grantee in reliance on specific
exemptions from the registration requirements of the United States federal
securities laws.  The Grantee is acquiring the Restricted Stock Units and the
shares of Common Stock underlying such Restricted Stock Units for the Grantee’s
own account and not with a view to resale or distribution other than pursuant to
registration under the Securities Act or an available exemption therefrom.
 
12. Amendment; Waivers. No modification or waiver of any of the provisions of
this Agreement shall be effective unless in writing and signed by the party
against whom it is sought to be enforced.  The failure of any party hereto at
any time to require performance by another party of any provision of this
Agreement shall not affect the right of such party to require performance of
that provision, and any waiver by any party of any breach of any provision of
this Agreement shall not be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.
 
13. Code Section 409A.  The Restricted Stock Units hereunder and the payment
thereof are intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the treasury
regulations and other official guidance promulgated thereunder pursuant to the
exemption for certain independent contractors set forth in Treasury Regulation
§1.409A-1(f)(2)(i).
 
14. Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.
 
15. Severability.  If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed and enforced as if such
provisions had not been included.
 
16. Unfunded Arrangement.  This Agreement is intended to constitute an
“unfunded” arrangement for incentive compensation.  With respect to any payment
as to which the Grantee has a fixed and vested interest but which is not yet
made to the Grantee by the Company, nothing contained herein shall give the
Grantee any right that is greater than the rights of a general unsecured
creditor of the Company.
 
6

--------------------------------------------------------------------------------


 
17. Governing Law; Arbitration.  This Agreement shall be governed and construed
in accordance with the laws of the State of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).  The parties hereto hereby agree that any dispute arising out of or
relating to this Agreement shall be settled by arbitration pursuant to this
Section 17.  All arbitration shall be finally and conclusively determined by the
decision of a board of arbitration consisting of three members (the “Board of
Arbitration”) selected as hereinafter provided.  Each of Company and the Grantee
shall select one member and the third member shall be a retired judge selected
by mutual agreement of the other members, or if the other members fail to reach
agreement on a third member within twenty (20) days after their selection, such
third member, who shall be a retired judge, shall thereafter be selected by the
American Arbitration Association (“AAA”) upon application made to it for a third
member jointly by Company and the Grantee.  The Board of Arbitration shall meet
in Wilmington, DE, and shall reach and render a decision in writing (concurred
in by a majority of the members of the Board of Arbitration) specifying its
findings of fact and conclusions of law.  In connection with its proceedings,
the Board of Arbitration shall follow the AAA Commercial Arbitration rules;
provided, however, that if there is any conflict between the procedures set
forth herein and the AAA rules, the provisions herein will control.  To the
extent practical, decisions of the Board of Arbitration shall be rendered no
more than sixty (60) days following the later to occur of completion of the
hearing or the closing of the record with respect thereto.  The Board of
Arbitration shall cause its written decision to be delivered to the parties in
the manner provided for the giving of notices in Section 8 hereof.  Any decision
made by the Board of Arbitration (either prior to or after the expiration of
such sixty (60)-day period) shall be final, binding and conclusive on the
parties and entitled to be enforced to the fullest extent permitted by
applicable law and entered in any court of competent jurisdiction.  The Board of
Arbitration shall allocate among the parties to such arbitration the expenses
and fees of each member of the Board of Arbitration on such basis as the Board
of Arbitration may determine.  In addition, the Board of Arbitration shall have
the right to require one party to such arbitration to bear all or a portion of
the expenses (including attorneys' fees) of the other party to the arbitration.
 
18. Costs and Expenses.  The Company shall bear all costs and expenses
associated with administering this Agreement, including the costs and expenses
associated with issuing and registering the shares of Common Stock hereunder.
 
19. Headings and Captions.  The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Agreement,
and shall not be employed in the construction of this Agreement.
 
20. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one contract.
 
21. Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the Company and the Grantee with respect to the subject
matter hereof, whether written or oral.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


BIONEUTRAL GROUP, INC.






By:                
                                                                 


Name:  Stephen J. Browand


Title:  Chief Executive Officer






CHERTOFF GROUP, L.L.C.






By:                
                                                                   


Name:                                                                            


Title:                         
                                                                 
 
 
 
8
